PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/807,803
Filing Date: 9 Nov 2017
Appellant(s): Allam et al.



__________________
Ryan W Cagle
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 03/18/2021

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09/24/2020 from which the appeal is taken is being maintained by the examiner.
(2) Response to Argument
	4B.  	All rejection of the pending claims are improper…
Appellant argues that Clawson does not teach power production method utilizing CO2.  The Examiner notes that in independent claim 13 of the Application claims two independent plants.  First plant is a power production plant incorporating recycled CO2 (lines 1-18) and the second plant is a hydrogen producing plant (lines 19-23).  There is no limitation in claim 13 which links the two plants.  Osgerby teaches a method of power production utilizing recycled CO2 and Clawson was introduced only for the teaching of production of hydrogen.  Clawson further teaches a combination [0041] of a power production plant [0040] and a hydrogen producing plant [0047].  It is noted that “[t]he rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”, MPEP 2143(I)(A).  
The Examiner further notes that the use of a known technique, in this case a hydrogen producing plant 52 utilizing reformer 24 in Fig. 1 of Clawson, to improve device, in this case a gas turbine power plant, in the same way, to improve efficiency by utilizing the waste heat energy from expander 22 by utilizing reformer 24, was an obvious extension of prior art teachings, KSR, 550 U.S. at ___, 82 USPQ2d at 1396, MPEP 2141 III C.
There is also an option to combine Clawson in view of Osgerby, where Clawson teaches all the limitation of a hydrogen producing plant of claim 13 and Osgerby teaches all the limitations of a gas turbine utilizing recycled CO2, in order to reduce nitrogen oxide emissions as taught by Osgerby (col. 1 ll. 51-col. 2 ll. 23).
	i.	The “reason” given…
Appellant argues that Clawson teaches “that its invention relates to how efficiency may be increased in a power system that already includes a fuel cell and a fuel reformer".  The Examiner, respectfully, disagrees. Clawson teaches a combined gas turbine power plant which combines the gas turbine plant (10 and 22, Fig. 1) with a reformer (24) and hydrogen production 54 and further with the fuel cell (44) to improve efficiency [0040-0041].  Clawson further teaches in [0061] a method of recovering waste heat energy from turbine 22 in the reformer 24 and also recovering wasted heat energy of the fuel cell.  Therefore, Clawson teaches recovering wasted heat energy from both the gas turbine as well as the fuel cell. 
	ii.	The examiner’s allegation…
Appellant argues that “[t]he examiner, however, has pointed to nothing in Clawson suggesting that a person of ordinary skill in the art at the time of filing of the present application would have understood Clawson to teach a hydrogen producing plant”.  The Examiner notes that as discussed above, Clawson teaches a reformer 24 where waste heat energy form a gas turbine 22 is recovered to produce hydrogen 54.  Therefore, the use of a known technique, in this case a hydrogen producing plant 52 utilizing reformer 24 of Clawson, to improve device, in this case a gas turbine power plant, in the same way, to improve efficiency by utilizing the waste heat in reformer 24, was an obvious extension of prior art teachings, KSR, 550 U.S. at ___, 82 USPQ2d at 1396, MPEP 2141 III C.
Appellant further argues that “a person of ordinary skill in the art at the time of filing of the present application would not have predicted that improvements taught in Clawson would have been suitable for insertion into the Osgerby system”.  The Examiner notes that Osgerby uses several heat exchangers 133 and 144 where heat is wasted to the cooling water.  By incorporating Clawson reformer 24 in place of one of the heat exchangers, the heat energy is recovered and hydrogen is produced.
	iii.	The person of ordinary skill…
Appellant argues that the proposed combination of Osgerby and Clawson would change the principle of operation.  The Examiner, respectfully, disagrees.  As discussed above, Osgerby uses several heat exchangers 133 and 144 where heat is wasted to the cooling water.  By incorporating 
The Examiner further notes and as discussed above, Applicant has tried to claim two different plants in independent claim 13.  First plant being a power production plant incorporating recycled CO2 (lines 1-18) and the second plant being a hydrogen producing plant (lines 19-23).  There is no limitation in claim 13 which links the two plants.  Osgerby teaches a method of power production utilizing recycled CO2 and Clawson teaches a hydrogen producing plant using a reformer.
4C.	All rejections of pending claims…
Regarding claim 13, Appellant argues that “the examiner has not provided any reasoning as to why the addition of a partial oxidation reactor in Osgerby would have provided any increase in efficiency”.  The Examiner notes that Clawson teaches that the fuel reformer 24 can be a partial oxidation reactor [0077] which can be combined with Osgerby to utilize the waste heat energy to improve the efficiency.  Clawson teaches two methods of increasing by utilizing the wasted heat energy from both the turbine 22 and the fuel cell 44.
Regarding claims 14 and 22, Appellant argues “that passing carbon monoxide to the Osgerby combustor would have provided any increase in efficiency”.  The Examiner notes that Clawson teaches that the presence of carbon monoxide tends to poison the fuel cell, [0047] and therefore removes carbon monoxide as a separate stream 53.  Cunnings teaches that the wasted carbon monoxide can be used as a fuel in the gas turbine, col. 13 ll. 50-51.  Therefore, the combination of Osgerby in view of Clawson and in further view of Cunnings is proper as it teaches utilization of carbon monoxide, from the hydrogen production plant, as a fuel in Osgerby for power production.
Regarding claim 15, Appellant argues that the “presence of unburned fuel in a hot gas stream exiting a partial oxidation reactor, however, is not the same as passing the hot gas through a reformer that is also configured to receive a stream of the second hydrocarbon fuel gas and a stream of heated water”.  The Examiner notes that Clawson teaches that the reformer 24 can be a partial oxidation reactor [0077] and steam is mixed with fuel for the fuel to be reformed [0046] reading on the claim limitation.  
Regarding claim 17, Appellant argues that Clawson does not teach that the reformed gas is first passed through a shift reactor then to a heat exchanger.  The Examiner, respectfully, disagrees.  
Regarding claims 23-25, the Examiner notes that the invention is examined as claimed.  Osgerby teaches a heat exchanger 20 that heats (uses waste CO produced by Clawson’s apparatus as a fuel to heat CO2) a stream of the recycled CO2 (from 26 at exit point 2) against one or more compressed streams (O2 from 12) from the power production unit and a heated stream (CO) from the hydrogen production unit through the additive heat exchanger (20) such that heat from the hydrogen production unit (by combusting CO) is transferred to the stream of the recycled CO2 wherein the heat that is transferred from the hydrogen production unit to the stream of the recycled CO2 is at a temperature level below about 400° C (Intended use, it is noted that the temperature of stream 70 leaving 56 is 95° C, [0072] and therefore the stream 54 going into 56 is about the same temperature and therefore CO stream 53 is about the same temperature as well).
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ARUN GOYAL/Primary Examiner, Art Unit 3741                                                                                                                                                                                                        
Conferees:
/DAVID HAMAOUI/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        

/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741                                                                                                                                                                                                                                                                                                                                                                                                                Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.